Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent
provisions.
This office action is in response to the amendment filed on 3/15/2021.
Claims 1, 2, 4, 5, 9, 10, 12, 13, 17, and 18 have been amended.
Claim 21 is new.
Claims 1 – 21 are pending for consideration. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/15/2021 has been entered.

Response to Arguments
Applicant's arguments filed on 3/15/2021 have been fully considered but they are moot in view of new grounds of rejection.

Information Disclosure Statement
The information disclosure statements (IDS) dated 01/10/2021, 06/03/2021, 01/04/2021, 01/04/2021, 01/04/2021, 01/04/2021, 01/04/2021, 01/04/2021, 01/04/2021, 01/04/2021, 01/04/2021, 01/04/2021, 01/04/2021, 01/04/2021, 01/04/2021, 01/04/2021,  and 01/04/2021 have been received and considered

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 9, 12, 13, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Crawforth et al. (US 10348505 B1) (hereafter Crawforth), in view of .

Regarding claim 1 Crawforth teaches: A computing system comprising: a network interface configured to receive a request for blockchain information from a user device; (Crawforth, in col.68, ll.13-14 discloses “the hosted sets of media data 210 accessible to individual users, for example, via one or more communication links and a remote interface.” Crawforth, in col.63, ll.28-29 discloses “transmit to the certification system 110-e a validation request for the set of media data 210” Crawforth, in col.64, ll.34-36 discloses “the certification system 110-e may evaluate a blockchain hash 325 corresponding to the subset of media data 212.” Crawforth, in col.19, ll.46-51 discloses “The network 130 may include any network or communications infrastructure via which the capture system 105, the certification system 110, the distribution system 115, the validation system 120, and the profile management system 125 may exchange data); and a processor configured to acquire governance policies (Examiner note: the governance policy is met by the predefined set of rules and/or control instructions associated with a block of a blockchain) (Crawforth, in col.40, ll.46 – 47 discloses “validation system 120-a may identify the first subset of media data 212-a according to a predefined set of rules”) from a plurality of blockchains which are in active operation and available  (Crawforth, in col.70, ll.43-44 discloses “the respective entry in the immutable ledger may include a respective block of the blockchain.” Crawforth, in col.78, ll.8-9 discloses “a certification system 110 may include multiple devices 1405” Crawforth, in col.78, ll.15-18 discloses “The device 1405 may include a certification system manager 1410, an I/O controller 1415, a communications manager 1420, a database 1425, memory 1435, and a processor 1440.” Crawforth, in col.35, ll.4-5 discloses “an immutable ledger 305 may include one or more blockchains, each block of the blockchain corresponding to some or all of the content of a corresponding ledger entry 310.”) [the governance policies comprising policies agreed to by blockchain peers, determine trust values for the plurality of blockchains based on the acquired governance policies], and [display, via a user interface, a list that includes a plurality of identifiers of the plurality of blockchains, respectively, and a plurality of determined trust values for the plurality of blockchains arranged adjacent to the plurality of identifiers of the plurality of blockchains, respectively].
Crawforth fails to explicitly teach: the governance policies comprising policies agreed to by blockchain peers, determine trust values for the plurality of blockchains based on the acquired governance policies
Rae from the analogous technical field teaches: the governance policies comprising policies agreed to by blockchain peers, determine trust values for the plurality of blockchains based on the acquired governance policies (Examiner note: as noted above, the governance policy is met by the usage rules; trust values are met by trusts stored on the blockchain nodes and determined by the usage rules, legal agreements, and standards; the blockchains, i.e. more than one or plurality as noted above, are managed by managing devices) (Rae, in Para. [0050] discloses “Blocks and blockchains may be received from and/or distributed to other block chain management devices and/or playback devices using network 120.” Rae, in Para. [0054] discloses “This trust may be established with legal agreements, standards (that prescribe robustness rules as described above)” Rae, in Para. [0036] discloses “the blockchain rights ledger may be utilized to enable a platform to verify and enforce limitations or usage rules imposed on the content by the license such as (but not limited to): limiting the number of playbacks, limiting the transfer of the license, and limiting the length of time allowed for a playback to occur.” Rae, in Para. [0033] discloses “the rights ledger is stored, modified and maintained on several independent nodes and trust is established by rules on the format on the ledger rather than the source and origin of the information.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawforth, in view of the teaching of Rae which discloses usage rules (i.e. governance policy) used to determine the trust values (trusts) in order to improve management of the blockchain database (Rae, [0033, 0036, 0050, 0054]).
Crawforth as modiied fails to explicitly teach: display, via a user interface, a list that includes a plurality of identifiers of the plurality of blockchains, respectively, and a plurality of determined trust values for the plurality of blockchains arranged adjacent to the plurality of identifiers of the plurality of blockchains, respectively
Tran from the analogous technical field teaches: display, via a user interface, a list that includes a plurality of identifiers of the plurality of blockchains, respectively (Examiner note: displaying the blockchain identifiers is met by displaying the user deal sheets which comprise blockchain identifiers) (Tran, in col. 20, ll.11 – 14 discloses “The system then retrieves the appropriate contract template for the user, and a user interface renderer displays the corresponding deal sheet user interface to the user.” Tran, in col. 42, ll.1 – 3 discloses “the system can use electronic tags or barcodes and serial numbers which are linked to blockchain identifiers using a secure hash” Tran, in col. 33, ll.9 – 13 discloses “It should be appreciated that the same service or item or copies or derivatives thereof may be provided to a plurality of authorized entities in further embodiments of the system.” Tran, in col. 43, ll.48 – 52 discloses “By inspecting the blockchain, smartphone applications can aggregate and display information to customers in a real-time manner; furthermore, due to the strong integrity properties of the blockchain, this information can be genuinely trusted.”) and a plurality of determined trust values for the plurality of blockchains arranged adjacent to the plurality of identifiers of the plurality of blockchains, respectively (Tran, in col. 11, ll.36 – 40 discloses “The trust factor of the identification of the collected state change events may be determined by the number of users who have identified the collected state change events or the number of time collected state change events have been repeated and identified.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawforth, as modified by Rae, in view of the teaching of Tran which discloses displaying the user information linked to the blockchain identifiers in order to improve data management of blockchain (Tran, [col. 11, ll.36 – 40, col. 20, ll.11 – 14, col. 33, ll.9 – 13, col. 42, ll.1 – 3, col. 43, ll.48 – 52]).

Regarding claim 4 Crawforth teaches: The computing system of claim 1, wherein an acquired governance policy of a blockchain comprises governance policy (Examiner note: as noted above, a governance policy is met by a set of control instructions associated with a block of a blockchain) (Crawforth, in col.85, ll.61-65 discloses “a certification system 110 may execute a set of instructions to control the functional elements of the certification system 110 or a host device thereof or a device coupled thereto to perform the functions described below.” Crawforth, in col.21, ll.19-24 discloses “the certification system 110 may store data associated with the captured media data as part of an immutable ledger. The immutable ledger may include a blockchain or like immutable or distributed ledger (e.g., each entry of the immutable ledger may include a block of the blockchain).”).

Regarding claim 5 Crawforth teaches: The computing system of claim 1, wherein each determined trust value (Examiner note: the amount of trust is met by the trust score of Crawforth as noted above) (Crawforth, in col.68, ll.47-51 discloses “the validation system 120-d may store a global trust score 505 for the set of media data 210 as determined at 1010, one or more trust scores 505 for individual subsets of media data 212 as determined at 1010, or any combination thereof.” Crawforth, in col.21, ll.19-24 discloses “the certification system 110 may store data associated with the captured media data as part of an immutable ledger. The immutable ledger may include a blockchain or like immutable or distributed ledger (e.g., each entry of the immutable ledger may include a block of the blockchain).”) comprises a slidable scale between a lowest possible trust value to a highest possible trust value (Examiner note: a slidable scale is met by the level of validity of Crawforth) (Crawforth, in col.35, ll.4-5 discloses “the validation system 120-b may determine the global trust score 505 based on a combination (e.g., a weighted average) of the trust scores 505 determined for each subset of media data 212 at 830-g.” Crawforth, in col.45, ll.62-67 discloses “the level of validity of each subset of media data 212 may be binary, but the level of validity of set of media data 210-a as a whole may be non-binary (e.g., an A/B/C/D/F scale, a ten point scale etc.) and may, for example, be based on a weighted average or other blend of the level of validity of each subset of media data 212.”).

Regarding claim 9, claim 9 discloses a method that is substantially equivalent to the system of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 9 and rejected for the same reasons.

Regarding claim 12, claim 12 dependent on claim 9 discloses a method that is substantially equivalent to the system of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 12 and rejected for the same reasons.

Regarding claim 13, claim 13 dependent on claim 9 discloses a method that is substantially equivalent to the system of claim 5 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 13 and rejected for the same reasons.

Regarding claim 17, claim 17 discloses a medium that is substantially equivalent to the system of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 17 and rejected for the same reasons.

Regarding claim 20, claim 20 dependent on claim 17 discloses a medium that is substantially equivalent to the system of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 20 and rejected for the same reasons.

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Crawforth et al. (US 10348505 B1) (hereafter Crawforth), in view of Rae et al. (US 2017/0116693 A1) (hereafter Rae), in view of Tran et al. (US 10195513) (hereafter Tran), and in view of Tateossian (US 2018/0293312 A1) (here after Tateossian).

Regarding claim 2 Crawforth as modified teaches: The computing system of claim 1, wherein the processor is configured (Crawforth, in col.78, ll.8-9 discloses “a certification system 110 may include multiple devices 1405” Crawforth, in col.78, ll.15-18 discloses “The device 1405 may include a certification system manager 1410, an I/O controller 1415, a communications manager 1420, a database 1425, memory 1435, and a processor 1440.”) 
Crawforth as modified fails to explicitly teach: to arrange the plurality of identifiers of the plurality of blockchains on the list such that a blockchain with a greatest determined trust value has an identifier that is highest on the list.
Tateossian from the analogous technical field teaches: to arrange the plurality of identifiers of the plurality of blockchains on the list such that a blockchain with a greatest determined trust value has an identifier that is highest on the list (Examiner note: plurality of blockchains on the list is met by the plurality of server computers each associated with a respective trust score) (Tatseossian, in Para. [0082] discloses “the method of the invention may be utilized in blockchain fashion by a plurality of server computers. In this method, each server computer has a respective storage database and trust database.” Tateossian, in Para. [0068] discloses “The Trust Rating 1406 is a combined algorithmic score rating the honesty and trustworthiness…The Trust Rating 1406 may be a higher number based on the greater amount of truth”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawforth, as modified by Rae and Tran, in view of the teaching of Tateossian which discloses ordering of blocks (i.e. server computers) in a blockchain by the trust values assigning the highest trust value to the trust rating indicator in order to improve management of the blockchain database (Tateossian, [0068, 0082]).

Regarding claim 10, claim 10 dependent on claim 9 discloses a method that is substantially equivalent to the system of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 10 and rejected for the same reasons.

Regarding claim 18, claim 18 dependent on claim 17 discloses a medium that is substantially equivalent to the system of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 18 and rejected for the same reasons.

Regarding claim 21 Crawforth as modified fails to explicitly teach: The computing system of claim 1, wherein the processor is further configured to display, via the user interface, a join selection in association with a blockchain having a determined trust value above a predetermined threshold.
Tateossian from the analogous technical field teaches: The computing system of claim 1, wherein the processor is further configured to display, via the user interface, a join selection in association with a blockchain having a determined trust value above a predetermined threshold (Examiner note: plurality of blockchains on the list is met by the plurality of server computers each associated with a respective trust score) (Tatseossian, in Para. [0082] discloses “the method of the invention may be utilized in blockchain fashion by a plurality of server computers. In this method, each server computer has a respective storage database and trust database.” Tateossian, in Para. [0068] discloses “The Trust Rating 1406 is a combined algorithmic score rating the honesty and trustworthiness…The Trust Rating 1406 may be a higher number based on the greater amount of truth” Tateossian, in Para. [0081] discloses “The computer system then displays the trust rating on the computer screen of the querying computer 1708.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawforth, as modified by Rae and Tran, in view of the teaching of Tateossian which discloses ordering and displaying of blocks (i.e. server computers) in a blockchain by the trust values assigning the highest trust value to the trust rating indicator in order to improve data management of the blockchain (Tateossian, [0068, 0081, 0082]).



Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Crawforth et al. (US 10348505 B1) (hereafter Crawforth), in view of Rae et al. (US 2017/0116693 A1) (hereafter Rae), in view of Tran et al. (US 10195513) (hereafter Tran), and in view of Eksten et al. (US 2018/0329693 A1) (hereafter Eksten).

Regarding claim 3 Crawforth as modified fails to explicitly teach: The computing system of claim 1, wherein a trust value of a blockchain is further determined based on one or more of location diversity of nodes of the respective blockchain, certificate identity information of nodes of the respective blockchain, node deployment information, chain code deployment information, and an amount of member nodes of the respective blockchain.
Eksten from the analogous technical field teaches: The computing system of claim 1, wherein a trust value of a blockchain is further determined (Examiner note: the trust value update of a blockchain is met by calculation of the blockchain trust values using predefined software blocks, i.e. component 24) (Eksten, in Para. [0111] discloses “Blockchain manager 2100 may inter-operate with development framework 12 and deployment subsystem 14 to log when a component 24 successfully executes to complete an intended function, which may in turn be used to calculate or update a trust value for the component for that intended function.”) based on one or more of location diversity of nodes of the respective blockchain (Eksten, in Para. [0239] discloses “An example command may be "read" (name) which reads a certain number of bytes starting from a particular location and takes a data container with the number of bytes and a seek position (description).” Eksten, in Para. [0364] discloses “blockchain manager 2100 may update distributed ledger 2800 with the new block 2400 and propagate the updated distributed ledger 2800 across network 152 to all nodes”), certificate identity information of nodes of the respective blockchain, node deployment information, chain code deployment information, and an amount of member nodes of the respective blockchain (Eksten, in Para. [0045] discloses “a deployment subsystem for deploying computing applications at runtime comprising a repository, one or more cloud agents, and one or more cloud engines.” Eksten, in Para. [0099] discloses “a copy of distributed ledger 2800 may be stored in one or more nodes connected to network 152.”).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawforth, as modified by Rae and Tran, in view of the teaching of Eksten which discloses deployment information of a diversity locations of the network components in order to improve blockchain data management in the network (Eksten, [0045, 0111, 0239, 0364]).  

Regarding claim 11, claim 11 dependent on claim 9 discloses a method that is substantially equivalent to the system of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 11 and rejected for the same reasons.

Regarding claim 19, claim 19 dependent on claim 17 discloses a medium that is substantially equivalent to the system of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 19 and rejected for the same reasons.

Claims 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Crawforth et al. (US 10348505 B1) (hereafter Crawforth) ), in view of Rae et al. (US 2017/0116693 A1) (hereafter Rae), in view of Tran et al. (US 10195513) (hereafter Tran), and in view of Galebach et al. (US 2019/0147431 A1) (hereafter Galebach).

Regarding claim 6 Crawforth as modified teaches: The computing system of claim 1, wherein the processor is configured to output a suggestion (Crawforth, in col.74, ll.4-7 discloses “The processor 1235 may be configured to execute computer-readable instructions stored in a memory (e.g., the memory 1225) to cause the device 1205 to perform various functions”). 
Crawforth as modified fails to explicitly teach: that indicates whether or not to transact on a respective blockchain based on a determined trust value for the respective blockchain.
Galebach from the analogous technical field teaches: that indicates whether or not to transact on a respective blockchain based on a determined trust value for the respective blockchain (Examiner note: trust value is equivalent to the trust score) (Galebach, in Para. [0036] discloses “a trust score that provides a measure of confidence that a transaction is trusted based on” Galebach, in Para. [0051] discloses “the credit protocol application 332 records the validation (or failed validation) of a transaction to the distributed blockchain ledger network 200”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawforth, as modified by Rae and Tran, in view of the teaching of Galebach which discloses transaction verification on a respective blockchain in order to improve blockchane data management in the system (Galebach, [0036, 0051]).

Regarding claim 7 Crawforth as modified teaches: The computing system of claim 1, wherein the processor is configured to output a notification (Crawforth, in col.74, ll.4-7 discloses “The processor 1235 may be configured to execute computer-readable instructions stored in a memory (e.g., the memory 1225) to cause the device 1205 to perform various functions”). 
Crawforth as modified fails to explicitly teach: of additional criteria that must be performed before the user device is allowed to join a respective blockchain.
Galebach from the analogous technical field teaches: of additional criteria that must be performed before the user device is allowed to join a respective blockchain  (Galebach, in Para. [0075] discloses “The transaction performed based on the relationship/edge 526 is depicted at 528 of FIG. 5B, and may include transaction data/criteria” Galebach, in Para. [0051] discloses “a smart contract to validate the bilaterally confirmed debt transaction or payment transaction prior to recording in the distributed blockchain ledger network 200.” Galebach, in Para. [0087] discloses “the trust score is calculated based on one or more of tests/factors 702 associated with corresponding assigned weighting, such as the date of the transactions (e.g., on a Monday) 720, as well as a range of additional transaction factors” Galebach, in Para. [0090] discloses “measures of user transaction data verification factors/test success and measures of other recorded user data in smart contract on a blockchain node based on the combination of criteria” Galebach, in Para. [0071] discloses “Any user/node with access rights to the blockchain may query the central registry 525”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawforth, as modified by Rae and Tran, in view of the teaching of Galebach which discloses additional factors (or criteria) for operations (i.e. transactions) in blockchains in order to improve blockchaine data management in the system (Galebach, [0071, 0075, 0087, 0090]).

Regarding claim 14, claim 14 dependent on claim 9 discloses a method that is substantially equivalent to the system of claim 6 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 14 and rejected for the same reasons.

Regarding claim 15, claim 15 dependent on claim 9 discloses a method that is substantially equivalent to the system of claim 7 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 7 are equally applicable to claim 15 and rejected for the same reasons.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Crawforth et al. (US 10348505 B1) (hereafter Crawforth), in view of Rae et al. (US 2017/0116693 A1) (hereafter Rae), in view of Tran et al. (US 10195513) (hereafter Tran), and in view of Smith et al. (US 2019/0349426 A1) (hereafter Smith).

Regarding claim 8 Crawforth as modified fails to explicitly teach: The computing system of claim 1, wherein the processor is further configured to disable access to a respective blockchain that has a determined trust value below a predetermined threshold.
Smith, from the analogous technical field teaches: The computing system of claim 1, wherein the processor is further configured to disable access to a respective blockchain (Smith, in Para. [0373] discloses “Code 908 may be included to direct the processor 902 to access a blockchain” Smith, in Para. [1408] discloses “the process flow proceeds to block 20012, where access may be denied.”) that has a determined trust value below a predetermined threshold (Smith, in Para. [1837] discloses “The alert policy may include rules and thresholds as to which peers to alert” Smith, in Para. [1541] discloses “Block chain attestation is a broad concept that may be used in trusted boot mechanisms which use roots of trust for chaining and archiving.” Smith, in Para. [1435] discloses “If the total resources of the IoT device are exceeded by the total module requirements, at block 20320, the external modules may be disabled, except for a comm module.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Crawforth, as modified by Rae and Tran, in view of the teaching of Smith which discloses denial of an access to the blockchain resulting from the rules and threshold policy analysis in order to improve an access control to the blockchain data (Smith, [0373, 1408, 1435, 1541, 1837]).

Regarding claim 16, claim 16 dependent on claim 9 discloses a method that is substantially equivalent to the system of claim 8 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 8 are equally applicable to claim 16 and rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313) 446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.I.G./Examiner, Art Unit 2431   

/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431